Citation Nr: 9925500	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-31 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligiblity for dependents education assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1940 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death.  In February 1998, the 
Board remanded this matter to the RO for further development, 
including procurement of VA and private medical records.  The 
RO corresponded with the appellant and requested her to 
identify all medical care providers who had treated the 
veteran.  She was requested to sign and return authorizations 
for the release of medical records.  The appellant did not 
respond by providing the requested information or release 
authorizations.

In June 1999, the Board requested a medical expert opinion 
pursuant to 38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 
38 C.F.R. § 20.901 (1998).


FINDINGS OF FACT

1.  The veteran died in April 1995 at the age of 73.

2.  The death certificate indicates that the immediate cause 
of death was ischemic heart diseease with arrhythmia, and the 
underlying causes of death were coronary atherosclerosis and 
atherosclerotic valvular disease.

3.  At the time of his death, the veteran had service-
connected disabilities from postoperative residuals of 
hemilaminectomy and removal of disc, with right 
radiculopathy, rated 40 percent disabling, and defective 
hearing, rated 20 percent disabling.

4.  The veteran's service-connected disabilities from 
postoperative residuals of hemilaminectomy and removal of 
disc, with right radiculopathy, and defective hearing did not 
cause or contribute to the cause of his death.

5.  The record contains no medical evidence that the veteran 
had cardiovascular disease during his active military service 
or that he had compensable disability from organic heart 
disease or arteriosclerotic heart disease within one year 
after his separation from service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
record contains a statement from the veteran's daughter, a 
registered nurse, in which she asserted that the heart 
disease which caused her father's death resulted from 
disability from his service-connected low back disorder.  The 
RO has assisted the appellant in all necessary matters, 
including seeking and securing treatment records.  The Board 
is satisfied that all relevant facts which may be developed 
have been properly developed, and that no further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1998).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1998).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1998).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1998).

At the time of the veteran's death, he had service connected 
disability from post-operative residuals of hemilaminectomy 
and diskectomy with right radiculopathy, rated 40 percent 
disabling, and from defective hearing, rated 20 percent 
disabling.   The combined disability rating had been 50 
percent from July 1978.

The death certificate indicates that the veteran died in 
April 1995 at the age of 73.  The immediate cause of death 
was ischemic heart disease with arrhythmia.  The underlying 
causes of death were listed as coronary atherosclerosis and 
atherosclerotic valvular disease.  The death certificate did 
not list any other significant condition contributing to the 
cause of death.

In a statement filed with the appellant's substantive appeal, 
the veteran's daughter, a registered nurse, asserted that the 
heart disease which caused her father's death resulted from 
disability from his service-connected low back disorder.  In 
essence, she asserted that the veteran's service-connected 
back disability resulted in a sedentary life style that 
caused him to develop heart disease.  She also asserted that 
the medications which he took for his service-connected low 
back disorder caused gastrointestinal erosion which led to 
deterioration of his cardiovascular system.  She has also 
implied that the veteran had high blood pressure and that 
hypertension was a contributing cause to this death.

The only medical treatment records contained in the claim 
folder are records of VA outpatient treatment.  Such records 
contain no indication of any relationship between the 
veteran's service-connected low back disorder, or a 
gastrointestinal disorder, and the cardiovascular disorders 
which caused or contributed to the cause of his death.

In June 1993, the Board requested an opinion from a VA 
cardiologist concerning whether the veteran's service-
connected disability from residuals of hemilaminectomy and 
diskectomy with right radiculopathy contributed substantially 
and materially to the veteran's death.  The cardiologist 
opined that the veteran's low back disorder may have 
contributed to his sedentary life style but did not 
contribute substantially or materially to his death, 
considering that his death occurred at a relatively advanced 
age.

The expert was also asked to express an opinion addressing 
whether the veteran's service-connected low back disorder 
combined with other causes to cause death, aided or lent 
assistance to the production of death, rendered the veteran 
materially less capable of resisting the affects of other 
diseases, or had a material influence of accelerating death.  
The cardiologist expressed his opinion that the veteran's 
death was secondary to atherosclerotic disease.  His service-
connected low back disorder did not accelerate his death, 
particularly in light of his advanced age.

Finally, the VA cardiologist was asked whether the veteran's 
disability from peptic ulcer disease was secondary to 
medications taken for his low back disorder, and, if so, 
whether the peptic ulcer disease was a contributory cause of 
death.  In the physician's opinion, peptic ulcer disease can 
be produced by anti-inflammatory drugs and is an important 
side effect of such medication in millions of persons who 
take such drugs for the treatment of arthritic disorders.  
The doctor reported that he could not find any link between 
the veteran's peptic ulcer disease and the atherosclerotic 
process that was the cause of his death.

The Board has reviewed the entire record and has afforded 
more probative weight to the opinions of the VA cardiologist.  
He is an expert in the medical field which addresses diseases 
of the heart.  Based on his review of the record he concluded 
that the veteran's service-connected disability from a back 
disorder did not cause or contribute to the cause of his 
death.  While the Board acknowledges that the veteran's 
daughter is a registered nurse, and as such, may be qualified 
to offer evidence sufficient to render the claim well-
grounded, there is no indication in the record that she has 
the expertise of a cardiologist.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the proposition that the veteran's service-connected 
disability from a back disorder caused, or contributed to the 
cause of his death.

I have also considered whether the diseases that caused or 
contributed to the veteran's death should be service 
connected.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 provide that 
where a veteran has served 90 days or more during a period of 
war or after December 31, 1946, and develops an organic heart 
disease or arteriosclerotic heart disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment of any 
cardiovascular or cerebrovascular disease during his active 
military service.  Nor does the record show that he had 
compensable disability from organic heart disease or 
arteriosclerotic heart disease within the first post-service 
year.  The record indicates that the onset of the veteran's 
heart disease was many years after his separation from 
service.  On the basis of this evidence, the Board finds that 
the veteran's heart disease was not incurred during his 
active military service.  The Board concludes that the cause 
of the veteran's death, that is, ischemic heart disease, 
coronary atherosclerosis, and atherosclerotic valvular 
disease, were not incurred during his active military 
service.

By implication, the appellant has asserted that the veteran 
should have been service connected for peptic ulcer disease 
as being proximately due to or the result of medication he 
took for his back disorder.  Assuming, without finding, that 
the veteran's peptic ulcer disease was secondary to 
medications he took for his back disorder, the Board 
nonetheless finds that the preponderance of the evidence is 
against the claim, as the cardiologist concluded that there 
was no link between the veteran's peptic ulcer disease and 
the atherosclerotic process that was the cause of his death.

Section 1310 of Title 30 of the United State Code provides 
that when a veteran dies from a service-connected disability, 
VA shall pay dependency and indemnity compensation (DIC) to 
such veteran's surviving spouse.  Under 38 U.S.C.A. 
§ 3501(a)(1)(B), the term "eligible person" for purposes of 
benefits under Chapters 35 (DEA) and 36 includes the 
surviving spouse of any person who died of a service-
connected disability.  Since the Board has found that 
entitlement to service connection for the cause of the 
veteran's death is not warranted, the benefits that would be 
payable if the veteran died from service-connected 
disability, including DIC and DEA, are also not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for Dependents' Educational Assistance is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

